Citation Nr: 0402372	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a skin condition due to 
an undiagnosed illness, to include service connection on a 
direct basis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from May 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003, the Board referred this case for a VHA 
opinion.  See 38 C.F.R. § 20.901 (2003).  The veteran and his 
representative were informed of this in an April 2003 letter.  
In a July 2003 letter, the Board provided a copy of the VHA 
opinion to the veteran's representative for any additional 
evidence or comment the veteran might wish to submit.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  Neither the 
veteran nor his representative has submitted any additional 
evidence.  The veteran's representative submitted additional 
comments on the veteran's behalf in September 2003. 


FINDINGS OF FACT

1.  The veteran reportedly has a current skin disorder of 
history of multiple boils with minimal residual and exercise 
induced pruritus, to include a lesser degree of exercise 
induced urticaria.

2.  The veteran served in Southwest Asia during the Persian 
Gulf War.

3.  The service medical records (SMRs) do not include any 
record of complaints, findings, or treatment, for a skin 
disorder or reaction to an immunization.

4.  There is no record of treatment for a skin disorder 
within one year of the veteran's discharge from service.

5.  The veteran does not have an undiagnosed skin disorder.

6.  The competent evidence of record does not show the 
veteran's diagnosed skin disorder to be related to an in-
service event or incident.


CONCLUSIONS OF LAW

1.  A current skin disorder is not an undiagnosed illness.  
38 U.S.C.A. §§ 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.317 (2003).

2.  A skin disorder diagnosed as exercise induced pruritus 
and exercise induced urticaria was not incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

In a May 2001 letter (letter), the RO informed the veteran of 
the provisions of the VCAA and VA's obligations thereunder, 
including VA's duty to assist him with the development of his 
claim and how VA would assist him.  The letter provided 
specific instructions to the veteran on what evidence was 
needed to substantiate a claim for benefits based on Persian 
Gulf War service, both on the basis of an undiagnosed illness 
or direct service connection.  As to who would obtain what 
evidence, the letter informed the veteran that the RO would 
obtain any records identified by the veteran and provided him 
with VA Forms 21-4142 for his signature and return so the RO 
could obtain the records on his behalf.  The letter 
instructed the veteran to inform the RO if he had received a 
Gulf Registry Exam and to provide the RO with any treatment 
records in his possession.  In response to the letter, the 
veteran informed the RO that he had received a Gulf Registry 
Exam, he submitted a lay statement in support of his claim, 
and identified a private care provider who possessed 
treatment records.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)) (VBA);38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained private 
treatment records identified by the veteran and scheduled him 
for a medical examination.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. § 3.159(c) (2003).

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In February 2001, the veteran filed for service connection 
for a skin condition.  In support of his claim, he provided 
part of his Gulf Registry Exam report.  He also informed the 
RO that, while it is not included in the Gulf Registry Exam 
report, he had to take gas and nerve agent pills while 
serving in the Persian Gulf, as well as receiving anthrax 
immunizations.  A November 2001 rating decision denied the 
claim.  The veteran submitted a notice of disagreement in 
December 2001 and filed his substantive appeal in February 
2002.

The SMRs contains no entries of complaints, findings, or 
treatment, for a skin condition.  Neither do they contain any 
entries of any allergic reaction to an immunization.  The 
SMRs reflect an entry of occupational hazard of, "exposure 
to misc. chemicals," due to the veteran's MOS of photo 
layout specialist.

The January 2001 Gulf Registry Exam reflects that the veteran 
reported itching and boils on his arms, back, and buttocks 
area for the prior three months.  The report notes that the 
veteran reported he served in the Persian Gulf for 9 to 10 
months, where he worked in a print shop printing leaflets.  
He did not engage in combat.  Physical examination revealed 
several hyperpigmented areas over both shoulders and over the 
thigh.  The examiner did not render a diagnosis.

In statements of May 2001 and November 2001, the veteran's 
aunt related that the veteran was reared in her home.  In 
August 1994, she noticed that the veteran began to develop 
boils over his legs, arms, and other parts of his body.  In 
the next sentence, she described them as "blisters" which 
would become puffed up with fluid, subsequently burst and 
then leave a dark mark.  She also related that, sometimes, 
they would become infected and bleed.  She observed that 
every time the veteran would walk or run for a prolonged 
period, he seemed to scratch more than normal.  The veteran 
related to her that that was the case.  He also told her that 
his symptoms started shortly after his service in the Persian 
Gulf.

The July 2001 VA medical examination report reflects that the 
veteran reported essentially the same information as related 
by his aunt above.  He reported that the boils occurred 
primarily on his right shoulder and right hip.  He informed 
the examiner that he received an anthrax shot in his right 
shoulder and a gamma globulin shot in his right hip.  He 
stated that the initial lesions resolved and left small 
hyperpigmented macules as a residual.  The veteran reported 
that the lesions first began to appear in August 1994.  He 
also reported a pruritic sensation over all of his skin upon 
exercising, regardless of the outside temperature.

Physical examination revealed multiple 2 to 6 millimeter 
hyperpigmented macules over the right shoulder and right hip 
region.  There were no active boils or other skin lesions at 
the time.  The examiner rendered a diagnosis of, history of 
multiple boils with minimal residual and exercise induced 
pruritis.  The examiner noted that the veteran's pruritic 
sensation could be a lesser degree of exercise induced 
urticaria.

A May 2002 private report of examination by D.B., M.D., 
reflects that the veteran presented with a complaint of skin 
problems of the right hip and right buttock, which come and 
go.  He also reported his Gulf War service and immunizations.  
Dr. B's physical examination revealed a rash.  His diagnosis 
was eczema, and he recommended over-the-counter cream.  Dr. B 
did not render an opinion as to whether the veteran's rash is 
related to his military service.

In April 2003, the Board requested a VHA opinion.  The three 
matters on which the Board requested the expert medical 
opinion were: 1)  Is there a reasonable likelihood of any 
linkage between the veteran's gamma globulin and/or anthrax 
immunizations and his propensity to develop the referenced 
skin disorder?; 2)  Assuming the veteran's report of taking 
gas and nerve agent pills is accurate, is there any potential 
linkage between such pills and the propensity to develop the 
referenced skin disorder? and, 3)  The same question also 
would apply to exposure to those chemicals commonly used in 
photo labs.  Please answer the above with respect to exposure 
to those chemicals.

The VHA reviewer performed a comprehensive review of the 
veteran's claim file. The reviewer opined that there is no 
indication that the veteran's skin condition is related to 
his anthrax or gamma globulin shots.  The reviewer noted the 
several other immunizations which the veteran received 
concurrently with the anthrax and gamma globulin shots and 
the absence of any entries in the SMRs of immediate or 
delayed hypersensitivity reaction.  Further, the opinion 
adds, the short-term local and systemic effects of the 
anthrax vaccine are well documented.  Specifically, redness, 
swelling, and tenderness of the injection site, which usually 
subside within 48 hours.  Thus, it is highly unlikely that 
the veteran's skin disorder is related to the anthrax or 
gamma globulin vaccine.

While noting the absence of any record that the veteran 
consumed gas and nerve agent pills, the reviewer nonetheless 
considered the prospect that the veteran may have been 
ordered to consume the pills in an emergent situation which 
indicated the threat of encountering gas or a nerve agent.  
The VHA opinion notes that the pill commonly used is, 
pyridostigmine bromide.  The reviewer observes that 
consumption of the pills may result in immediate onset of 
mild symptoms which are transient, including muscle weakness.  
However, there is no documented skin reaction from the use of 
pyridostigmine.  Therefore, the reviewer opines that it is 
highly unlikely that the veteran's skin condition is related 
to a single use of pyridostigmine.

As concerns the prospect that the veteran's skin disorder may 
be related to his work in photo labs, the opinion notes the 
fact that no specific chemicals were identified.  
Nonetheless, the opinion considered the hazards of known 
common photo chemicals.  The known effects of these chemicals 
on the skin are transient, and once exposure is removed, the 
irritation will fade.  The opinion notes that prolonged 
unprotected exposure may lead to various gastrointestinal, 
liver, and neurological symptoms.  The reviewer noted the 
absence of any entries in the SMRs for an immediate reaction 
to chemicals.

The VHA opinion concludes that the length of time between 
exposure and claimed symptoms, and the areas involved, is 
inconsistent with acute or chronic irritant or allergic 
contact dermatitis reaction.  Further, the areas of claimed 
involvement also are inconsistent with exposure to chemicals.  
Thus, it is highly unlikely that the skin disorder is related 
to exposure to photo chemicals.

As concerns undiagnosed illnesses, applicable law provides 
as follows: Except as provided in paragraph (c) of this 
section, VA will pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability:  
(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 
(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 
(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): 
(A)	An undiagnosed illness.
38 C.F.R. § 3.317(a)(1) and (2)(i)(A) (2003).  (Emphasis in 
original).
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).

The veteran's current skin disorder has been diagnosed as 
exercise pruritis and exercise induced urticaria, which means 
that he does not have an undiagnosed illness.  Therefore, he 
is not eligible for service connection under the provisions 
of 38 C.F.R. § 3.317 (2003).

As concerns service connection on a direct basis, the 
competent medical evidence of record shows that the veteran's 
skin disorder is not related to his military service.  The 
VHA opinion concludes that it is highly unlikely that the 
veteran's skin disorder is related to either his anthrax or 
gamma globulin immunizations, or his exposure to known photo 
lab chemicals.  The evidence preponderates against the 
granting of service connection.  Therefore, the evidence is 
not in equipoise so as to apply the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to service connection for a skin disorder as due 
to an undiagnosed illness or on a direct basis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



